Citation Nr: 1504118	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-15 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded this matter in September 2014 for further development.  It now returns for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, another remand is required to ensure compliance with the Board's prior remand directives and to obtain a complete record upon which to make an informed decision so that this claim is afforded every consideration.

In the September 2014 remand directives, the Board instructed that the Veteran's complete treatment records, as well as a clarifying medical opinion, be obtained from Dr. F.W. 

The Board's September 2014 remand was mailed to the Veteran at an address on [redacted].  However, it was returned as undeliverable by the postal service.  All subsequent correspondence mailed to the Veteran, including an October 2014 development letter requesting that he provide a release for Dr. F.W.'s records, was mailed to the same address as the September 2014 Board decision (which had been returned as undeliverable).  The Veteran had submitted a change of address form in November 2011 showing an address on [redacted], but it is unclear whether or not this was his address in 2014, as the RO wrote to him at an address on [redacted] in January 2012. 

Given the confusion, an attempt should be undertaken to clarify the Veteran's mailing address on remand.  If a new address is obtained, then additional efforts should also be made to obtain records and a clarifying opinion from Dr. F.W.

Accordingly, the case is REMANDED for the following action:

1. Undertake efforts to clarify the Veteran's current mailing address.  If a new address is obtained for him, then proceed with the following development.

2.  Ask the Veteran to identify all medical care providers that have evaluated or treated him for a low back condition.  Make arrangements to obtain all records that he adequately identifies.

3.  Make arrangements to obtain the Veteran's complete
treatment records from Dr. F.W., the author of the June
2011 opinion letter.  

Dr. F.W. should also be asked to provide a statement
clarifying whether the Veteran suffers from a current low
back disorder, and if so, provide the diagnosis of that
disorder(s).  He should also be asked to provide a
complete rationale for his June 2011 opinion that the
Veteran's "current back pain problems originated from the 'while on active duty' stab wound in May 1985."

4. Then, review the claims file and ensure that all requested development actions have been completed in full.

5. Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

